DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruta (US 6,094,057).
Regarding claim 1: Hiruta teaches a device (Fig. 2) for fastening a plate 21, the device comprising: a receiving structure 25 having at least one abutment 27 for receiving the plate 21 (see Fig. 1) and a fastener 28 for fastening the plate 21, wherein the fastener 28 comprises at least one snap arm 31, which is adapted to swivel in an elastic manner about an axis that extends perpendicular to a main surface of the plate 21 (see Fig. 1) and wherein the at least one snap arm 31 presses the plate 21 against the at least one abutment 27 under pre-tension (see Fig. 1).  
Regarding claim 2: Hiruta teaches all the limitations of claim 1 and further teaches wherein the plate 21 is a printed circuit board (e.g. a semiconductor chip is a board with electrical contacts; see Fig. 2).  
Regarding claim 3: Hiruta teaches all the limitations of claim 1 and further teaches wherein the receiving structure 25 is part of a housing (e.g. the receiving structure houses circuit lines 26; see Fig. 1).  
Regarding claim 4: Hiruta teaches all the limitations of claim 1 and further teaches wherein the at least one abutment 27 is formed linearly and supports an edge region of the plate 21 (see Fig. 1).
Regarding claim 5: Hiruta teaches all the limitations of claim 1 and further teaches wherein the at least one abutment 27 is formed punctiform (e.g. abutment 27 is having the form or character of a point; see Fig. 1).  
Regarding claim 6: Hiruta teaches all the limitations of claim 5 and further teaches wherein each of the at least one snap arm 31 has a support surface that opposes and overlaps with a support surface of an associated one of the at least one abutment 27 and wherein the support surface of the at least one snap arm and the support surface of the at least one abutment directly contact the plate 21 (see Fig. 1 for the support surfaces that overlap and contact the plate).  
Regarding claim 7: Hiruta teaches all the limitations of claim 1 and further teaches wherein the at least one snap arm 31 is made in one piece with the receiving structure 25 and the at least one abutment 27 (see Fig. 2).  
Regarding claim 8: Hiruta teaches all the limitations of claim 7 and further teaches wherein the at least one snap arm 31 is made in one piece with the receiving structure 25 (see Fig. 1) and the at least one abutment 27 as part of a housing (at 24; Fig. 1) and are made of plastic in an injection molding process (e.g. injection molding is a well known method of forming components).  
Regarding claim 9: Hiruta teaches all the limitations of claim 1 and further teaches wherein, in a longitudinal extension of the at least one snap arm 31, the at least one snap arm is curved (see Figs. 1-2). 
Regarding claim 10: Hiruta teaches all the limitations of claim 1 and further teaches wherein, the at least one snap arm 31 is formed to be more rigid with respect to movement that is 21 than with respect to movement that is parallel thereto (e.g. see Fig. 1 for the snap arm being more rigid in the vertical direction, so as to hold the plate). 
Regarding claim 13: Hiruta teaches all the limitations of claim 1 and further teaches wherein a width of the at least one snap arm 31 tapers, such that a free end of the at least one snap arm is narrower than a -3-Application No. 16/722,999 base of the at least one snap arm (e.g. narrow at the point of contact with plate 21, compared to the base; see Figs. 1-2).  
Regarding claim 14: Hiruta teaches all the limitations of claim 1 and further teaches wherein a free end of the at least one snap arm 31 is curved in a direction towards a center point of the main surface of the plate 21 (see Fig. 1), the main surface of the plate 21 being parallel to a bottom wall of the receiving structure 25 (see Fig. 1).

Allowable Subject Matter
Claims 11-12, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for pertinent prior art, specifically focusing on plate retaining fasteners located around the perimeter of the plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833